The testator, after providing for the payment of debts, c., gave his whole estate, as personal property, to his four grandchildren in equal shares. As to Emeline, one of them, the will then further provided that, in case she should die without lawful issue, her share should go to the other three. The primary bequest was of an absolute estate as to all of them, although no words of succession were used. Even in respect to land, such words are not now required in order to create a fee. (1 R.S., 748, § 1.) In respect to personal property, they were never necessary to pass an absolute interest. Emeline, therefore, took under this will more than a life estate. If she had left children, they would have taken, not as legatees of the testator, because nothing was given to them, but in succession *Page 563 
to their mother and according to the laws of distribution, in other words, as her next of kin.
But a general bequest of personal estate, like a fee in lands, can be subjected to a limitation over on a condition which is not too remote. If the direction is that it shall go to another beneficiary, on a contingency which must happen at the death of the first taker, the limitation is within the rules of law, and will be sustained. In this case, the estate bequeathed to Emeline was to go to her brothers, "their heirs and assigns," in case she died without lawful issue. I think this would mean a definite failure of issue, that is, a failure at the time of her death, even according to a common law construction of the language. But this is not important. The statute now imperatively requires that construction to be given. (1 R.S., 724, § 22; id., 773, § 1.) The contingency, therefore, was not too remote, and the limitation over was good. This is well settled by authority. (16 N.Y., 83; Fearne on Rem., 470, 471; 2 Roper on Legacies, 369; 3 P. Wms., 258; 2 Atk., 642; 6 Bro. P.C., 309.) The supposed repugnancy between the two clauses in question does not exist. The first is a bequest of the entire thing intended to be given. The second is a substituted one, to take effect only on a contingency which might defeat the other. If there were any express words in the will importing that the primary legatee might consume or spend the whole fund bequeathed to her, then an attempt to give the same fund to another would be repugnant to the prior disposition. But there are no such words in this will.
It was the duty, therefore, of the executors to preserve the principal of the legacy from consumption or loss, so long as it was possible that the limitation over might take effect. For this purpose, I think they might exact security before paying the sum to the person primarily entitled. But the security was voluntarily given, and this action is well brought to enforce it. The judgment should be affirmed.
All the judges concurring,
Judgment affirmed. *Page 564